Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) was not submitted for consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over , and further in view of Lee et al. (US 2019/0,392,908), in view of Bart et al. (US 2004/0,039,535)

As per claim 1:

Lee discloses:

A method of operating a memory device, the method comprising: 
(Lee, Figs. 1-15)

generating a target voltage using a pump circuit of the memory device, the target voltage to be applied to a word line of a memory cell of the memory device;  
(Lee, Figs. 1-15)
(Lee, [0040] According to some example embodiments, the voltage generator 110 may include a charge pump 111, a regulator 112, and/or a pump detector 113, etc., but the example embodiments are not limited thereto.  The charge pump 111 may generate a pump voltage for generating the word-line voltage VWL required for a programming operation.  The pump voltage may be either a positive voltage having a voltage level greater than zero (in comparison to ground, a reference voltage, a desired threshold voltage, etc.) or a negative voltage that is less than zero (in comparison to ground, a reference voltage, a desired threshold voltage, etc.).  The regulator 112 may generate the at least one word-line voltage VWL by regulating the pump voltage generated by the charge pump 111.  The regulator 112 may output the at least one generated word-line voltage VWL to the row decoder 160) 

providing an indication of current generated by the pump circuit after the pump circuit output reaches the target voltage;  and 
(Lee, Figs. 1-15)
(Lee, Fig. 8, Pump Voltage < Reference Voltage S220)
 (Lee, [0040] According to some example embodiments, the voltage generator 110 may include a charge pump 111, a regulator 112, and/or a pump detector 113, etc., but the example embodiments are not limited thereto.  The charge pump 111 may generate a pump voltage for generating the word-line voltage VWL required for a programming operation.  The pump voltage may be either a positive voltage having a voltage level greater than zero (in comparison to ground, a reference voltage, a desired threshold voltage, etc.) or a negative voltage that is less than zero (in comparison to ground, a reference voltage, a desired threshold voltage, etc.).  The regulator 112 may generate the at least one word-line voltage VWL by regulating the pump voltage generated by the charge pump 111.  The regulator 112 may output the at least one generated word-line voltage VWL to the row decoder 160) 
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

determining when the current generated by the pump circuit is greater than a specified threshold current and 
(Lee, Fig. 8, Pump Voltage < Reference Voltage S220 == YES)
(Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

generating 
(Lee, Fig. 8, Generate Detection Signal S230)

Lee does not clearly disclose:
Generating a fault indication when the current generated by the pump circuit is greater than a specified threshold current

Barth discloses:
Generating a fault indication when the current generated by the pump circuit is greater than a specified threshold current
(Barth, Fig. 1, Charge Pump 122, Charge Pump 124 for apply voltage to individual word lines, current monitor for detecting current draw, BIST 110 for testing word line and detecting current drain by each word line)
 (Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)
(Barth, [0021] When a row is activated, the current draw in the word line power networks would be measured.  If there is a short from the word line to the bit line or from word line to word line, a high current will be detected when the defective word line is activated)
(Barth, [0023] In operation, BIST 110, acting through a multiplexer, feeds a dummy address to the input of the address decoder, which applies voltage to each word line in sequence while the BIST tests the magnitude of the current drawn against a threshold for a short and a latent short. [0024] If a leaky element is found that can be repaired, redundancy module 135 is activated to replace the defective element)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Barth’s method of generating fault indication into the system of Lee in order to notify that a defective element is found for replacement.

As per claim 13:

Lee discloses:

A memory device comprising: a memory array including memory cells;  
(Lee, Figs. 1-15)


(Lee, Figs. 1-15)
(Lee, [0040] According to some example embodiments, the voltage generator 110 may include a charge pump 111, a regulator 112, and/or a pump detector 113, etc., but the example embodiments are not limited thereto.  The charge pump 111 may generate a pump voltage for generating the word-line voltage VWL required for a programming operation.  The pump voltage may be either a positive voltage having a voltage level greater than zero (in comparison to ground, a reference voltage, a desired threshold voltage, etc.) or a negative voltage that is less than zero (in comparison to ground, a reference voltage, a desired threshold voltage, etc.).  The regulator 112 may generate the at least one word-line voltage VWL by regulating the pump voltage generated by the charge pump 111.  The regulator 112 may output the at least one generated word-line voltage VWL to the row decoder 160) 

a sensor circuit configured to provide an indication of current generated by the pump circuit after the pump circuit output reaches the voltage target;  and 
(Lee, Figs. 1-15)
(Lee, Fig. 8, Pump Voltage < Reference Voltage S220)
 (Lee, [0040] According to some example embodiments, the voltage generator 110 may include a charge pump 111, a regulator 112, and/or a pump detector 113, etc., but the example embodiments are not limited thereto.  The charge pump 111 may generate a pump voltage for generating the word-line voltage VWL required for a programming operation.  The pump voltage may be either a positive voltage having a voltage level greater than zero (in comparison to ground, a reference voltage, a desired threshold voltage, etc.) or a negative voltage that is less than zero (in comparison to ground, a reference voltage, a desired threshold voltage, etc.).  The regulator 112 may generate the at least one word-line voltage VWL by regulating the pump voltage generated by the charge pump 111.  The regulator 112 may output the at least one generated word-line voltage VWL to the row decoder 160) 
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)


(Lee, Fig. 8, Pump Voltage < Reference Voltage S220 == YES)
(Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

communicate 
(Lee, Fig. 8, Generate Detection Signal S230)

Lee does not clearly disclose:
Generating a fault indication when the current generated by the pump circuit is greater than a specified threshold current

Barth discloses:
Generating a fault indication when the current generated by the pump circuit is greater than a specified threshold current
(Barth, Fig. 1, Charge Pump 122, Charge Pump 124 for apply voltage to individual word lines, current monitor for detecting current draw, BIST 110 for testing word line and detecting current drain by each word line)
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)
(Barth, [0021] When a row is activated, the current draw in the word line power networks would be measured.  If there is a short from the word line to the bit line or from word line to word line, a high current will be detected when the defective word line is activated)
(Barth, [0023] In operation, BIST 110, acting through a multiplexer, feeds a dummy address to the input of the address decoder, which applies voltage to each word line in sequence while the BIST tests the magnitude of the current drawn against a threshold for a short and a latent short. [0024] If a leaky element is found that can be repaired, redundancy module 135 is activated to replace the defective element)

As per claim 2:
Lee-Barth further discloses:
“writing data to multiple memory planes of memory cells of the memory device simultaneously in a first write mode;  changing to a second write mode in response to the 
 (Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
(Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:

Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.

As per claim 3:
Lee-Barth further discloses:

(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

As per claim 4:
Lee-Barth further discloses:
writing data to multiple memory planes of memory cells of the memory device simultaneously during a write operation;  identifying, in response to determining that the current generated by the pump circuit is 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:

(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.

As per claim 5:
Lee-Barth further discloses:
writing data to multiple memory planes of memory cells of the memory device simultaneously during a write operation;  identifying, in response to determining that the current generated by the pump circuit is greater than the specified threshold current, a memory plane having a defect according to a number of memory errors of the memory cell plane;  and including an indication of the identified memory plane in the 
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltageetc.tc)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.

As per claim 6:
Lee-Barth further discloses:
enabling the sensor circuit during a program mode of the memory device to provide an indication of current generated by the pump circuit after the pump circuit output reaches a program target voltage;  re-buffering data received with a program command in response to detecting that the current generated by the pump circuit during the program mode is greater than the specified threshold current;  and excluding an address for the program command from subsequent memory commands by the host device in response to the generated 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:

(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.

As per claim 7:
Lee-Barth further discloses:
enabling the sensor circuit during a program-verify mode of the memory device to provide an indication of current generated by the pump circuit after the pump circuit output reaches a program-verify target voltage;  re-buffering data received with a program command in response to detecting that the current generated by the pump circuit during the program-verify mode is greater than the specified threshold current;  and excluding an address for the program command from subsequent memory commands by the host device in response to the generated 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.

As per claim 8:
Lee-Barth further discloses:
enabling the sensor circuit during an erase mode of the memory device to provide an indication of current generated by the pump circuit after the pump circuit output reaches an erase target voltage;  detecting that the current generated by the pump circuit during at least one of an erase-pulse or erase-verify operation of a memory block is greater than the specified threshold current;  identifying the block of memory 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.

As per claim 9:
Lee-Barth further discloses:
identifying the block of memory with the generated 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.

As per claim 10:
Lee-Barth further discloses:
activating and deactivating the pump circuit according to a comparison of a pump circuit output voltage to the program voltage target;  determining the indication of current generated by the pump circuit according to a rate that the pump circuit is activated after the pump circuit output reaches the program voltage target;  and generating the 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.

As per claim 11:
Lee-Barth further discloses:
generating the program voltage target using the pump circuit when the pump circuit is unconnected to a word line load;  determining a baseline rate that the pump circuit is activated after the pump circuit output reaches the program voltage target when the pump circuit is unconnected to the word line load;  and determining the specified threshold detection rate using the baseline rate. 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.

As per claim 12:

Lee-Barth further discloses:

changing the specified current threshold when the target voltage is changed. 
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)
 (Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

As per claim 14:
Lee-Barth further discloses:
wherein the memory array comprises multiple memory planes of memory cells;  and wherein the memory controller is configured to: write data to the multiple memory planes simultaneously in a first write mode;  and change to a second write mode in response to the 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.


As per claim 15:
Lee-Barth further discloses:
wherein the memory array comprises multiple memory planes of memory cells;  and wherein the memory controller is configured to: change a write mode of the memory controller to a new write mode in response to a command from the external device, wherein the new write mode writes data to one memory plane at a time;  and perform a 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.


As per claim 16:

wherein the memory array comprises multiple memory planes of memory cells;  and wherein the memory controller is configured to: change a write mode of the memory controller to a new write mode in response to a command from the external device, wherein the new write mode writes data to one memory plane at a time;  perform a write command using the new write mode to identify a memory plane of the multiple memory planes having  fault;  and exclude the identified memory plane from subsequent memory commands. 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.


As per claim 17:
Lee-Barth further discloses:
wherein the memory array comprises multiple memory planes of memory cells;  and wherein the memory controller is configured to, in response to determining that the current generated by the pump circuit is greater than the specified threshold current: identify a memory plane as having a defect according to a number of failures of program-verify operations of the memory plane; and include an indication of the memory plane in the fault indication communicated to the external device. 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:

(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.


As per claim 18:
Lee-Barth further discloses:
wherein the memory array comprises multiple memory planes of memory cells;  and wherein the memory controller is configured to, in response to determining that the current generated by the pump circuit is greater than the specified threshold current: identify a memory plane as having a defect according to a number of memory errors of the memory cell plane;  and include an indication of the memory plane in the fault indication communicated to the external device. 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.


As per claim 19:
Lee-Barth further discloses:

wherein the memory array comprises multiple memory planes of memory cells;  wherein the word line driver circuit includes a pump circuit for each memory plane, the pump circuit configured to generate the voltage target to be applied to a word line of a corresponding memory plane;  wherein the system includes a sensor circuit for each 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.


As per claim 20:
Lee-Barth further discloses:
wherein the sensor circuit is enabled during a program mode of the memory device and is configured to provide an indication of current generated by the pump circuit after the pump circuit output reaches a program target voltage; wherein the memory controller is configured to re-buffer data received with a program command in response to detecting that the current generated by the pump circuit during the program mode is greater than the specified threshold current;  and wherein the external device is configured to exclude an address for the program command from subsequent memory commands. 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Barth further discloses:
Fault indication after testing.
(Barth, [0020] In addition, BIST 110 according to the invention further contains logic to activate (apply voltage to) individual word lines and for connecting current monitor 150 to the appropriate power supply 122 or 124 to detect excessive current draw above an empirical threshold.  The system will detect short circuits also, but the purpose of setting a limit is to detect latent shorts that are likely to develop into actual failures in operation)

In view of motivation previously stated, the claim is rejected.

As per claim 21:
Lee-Barth further discloses:
wherein the sensor circuit is configured to provide an indication of current generated by the pump circuit after the pump circuit output reaches a program-verify voltage target. 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

As per claim 22:

wherein the sensor circuit is enabled during an erase mode of the memory device and is configured to provide an indication of current generated by the pump circuit after the pump circuit output reaches at least one of an erase-pulse voltage target or an erase-verify voltage target; wherein the memory controller is configured to communicate a fault indication that identifies a block of memory having the fault; and wherein the external device is configured to exclude the memory block from subsequent memory commands. 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

As per claim 23:
The memory device of claim 22, 

wherein the memory controller is configured to communicate the fault indication when detecting that the current generated by the pump circuit is greater than the specified threshold current for a specified threshold number of erase commands. 
(Lee, [0046] the control logic circuit 140 may output various control signals corresponding to various memory operations, such as control signals to write data to the memory cell array 130, to read data from the memory cell array 130, etc., based on various commands CMD and addresses ADDR received from the memory controller 20.  In more detail, the control logic circuit 140 may output the voltage control signal CTRL_vol to the voltage generator 110 based on a command CMD, output a row address X-ADDR to the row decoder 160 based on the address ADDR, and output a column address Y-ADDR to the input/output circuit 170)
(Lee, [0030] According to at least one example embodiment, the nonvolatile memory device 10 may include a voltage generator 110, a bad block determiner 120, and/or a memory cell array 130, but the example embodiments are not limited thereto.  The voltage generator 110 may generate various kinds of voltages for performing writing, reading, and erasing operations on the memory cell array 130 based on a voltage control signal.  In more detail, the voltage generator 110 may generate a word-line voltage, for example, a programming voltage (or a write voltage), a read voltage, a pass voltage (or a word line non-selection voltage), and/or a verifying voltage, etc.)
 (Lee, [0031], the detecting operation may be an operation for determining whether a memory block connected to the charge pump is a bad block by calculating the amount of output current of the charge pump)
(Lee, [0035] detecting the amount of current applied from the voltage generator 110 to a word line, predicting whether at least one memory block included in the memory cell array 130 is a bad block based on a detection result, and setting at least one memory block as a bad block, thereby causing the memory controller 20, host, etc., to use a different and/or replacement memory block in the place of the bad block)
(Lee, [0074] interval where the word-line voltage VWL is stable may mean that a difference between a target word-line voltage and the current word-line voltage VWL is within a desired and/or predetermined voltage difference)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Thien Nguyen/Primary Examiner, Art Unit 2111